PER CURIAM.
In this appeal the defendant-husband urges: 1. the evidence was insufficient to support the relief granted (alimony unconnected with divorce); 2. the evidence was such that the husband was “entitled” to a decree of'divorce; 3. the alimony awarded was “unwarranted under the circumstances.” We are thus presented with a reargument of the equities involved.
We have reviewed the record and have determined: 1. that all of the elements necessary for granting of relief under § 65.09, Fla.Stat. F.S.A., were presented for trial before the chancellor; 2. the chancellor, as the trier of facts, did not commit reversible error when he found upon conflicting evidence that the defendant husband was not entitled to a decree of divorce; 3. the amount of the alimony awarded was not such as to shock the conscience of this court or demonstrate a misconception of the applicable principles by the chancellor.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.